          Case 1:19-cv-00059-PEC Document 14 Filed 02/26/19 Page 1 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

L. KEVIN ARNOLD, et al.,                       )
                                               )
               Plaintiffs,                     )
                                               )
               v.                              )       No. 19-59C
                                               )       (Judge Campbell-Smith)
UNITED STATES,                                 )
                                               )
               Defendant.                      )

                        NOTICE OF ADDITIONAL DIRECTLY-
                    RELATED CASE AND MOTION TO CONSOLIDATE

       Pursuant to Rules 7(b), 40.2(a)(3), and 42.1(a) of the Rules of the United States Court of

Federal Claims (RCFC), defendant, the United States, respectfully provides notice that David

Jones v. United States, No. 19-257C, assigned to Judge Campbell-Smith, is directly-related to

this case and to the other 11 cases listed in the notice of directly-related cases and motion to

consolidate that defendant filed in this case, and in the other 11 directly related cases, on

February 13, 2019:

           1. Justin Tarovisky et al. v. United States, No. 19-4C;

           2. Eleazar Avalos et al. v. United States, No. 19-48C;

           3. D.P. et al. v. United States, 19-54C;

           4. L. Kevin Arnold et al. v. United States, No. 19-59C;

           5. Roberto Hernandez et al. v. United States, No. 19-63C;

           6. Tony Rowe et al. v. United States, No. 19-67C;

           7. Plaintiff No. 1 et al. v. United States, No. 19-94C;

           8. I.P. et al. v. United States, No. 19-95C;

           9. Lori Anello et al. v. United States, No. 19-118C;

           10. Joseph Abrantes et al. v. United States, No. 19-129C;
          Case 1:19-cv-00059-PEC Document 14 Filed 02/26/19 Page 2 of 5



            11. Brian Richmond et al. v. United States, No. 19-161C; and

            12. Quentin Baca et al. v. United States, No. 19-213C.

Dkt. No. 10 at 1. 1

        Jones is directly related to and should be consolidated with the other 12 cases for the

same reasons as set forth in our February 13, 2019 notice of directly-related cases and motion to

consolidate. See Dkt. No. 10. Jones asserts the same set of operative facts as asserted by the

other 12 cases, seeks collective action status on behalf of himself and similarly-situated

plaintiffs, as do the other cases, and seeks the same relief for the same reason, because the

payment of wages for worked performed during the lapse in appropriations that occurred from

December 22, 2018, through January 25, 2019, was made after appropriations were restored.

Jones, No. 19-257C, Dkt. No. 1; see Dkt. No. 10 at 2-5. Jones and the other 12 cases involve

“the same parties and are based on the same or similar claims.” RCFC 40.2(a)(2)(A). Each case

involves the same defendant, the United States, acting through an agency subcomponent affected

by the lapse in appropriations. Each case involves the same group of proposed plaintiffs because

the collective action proposed in Jones is subsumed by the proposed collective action of the

other related cases. Compare, e.g., Tarovisky, No. 19-4C, Dkt. No. 6 at ¶¶ 37-42 with Jones, No.

19-257C, Dkt. No. 1 at ¶¶ 32-36. Together, the cases seek certification of a collective action on

behalf of all “excepted” Federal employees who worked during the lapse in appropriations and

were paid for that work after appropriations were restored, which includes the Jones plaintiffs.




1
  This notice of the additional directly-related case and motion to consolidate does not replace or
supersede the notice of directly-related cases and motion to consolidate that the United States
filed on February 13, 2019, but rather adds Jones as another case that is also directly-related and
that should also be consolidated with the other 12 cases.
                                                 2
         Case 1:19-cv-00059-PEC Document 14 Filed 02/26/19 Page 3 of 5



In addition, Jones seeks virtually identical claims for liquidated damages as sought by the other

cases. Jones, No. 19-257C, Dkt. No. 1 at Request for Relief; see also Dkt. No. 10 at 4-5.

       Due to the directly-related nature of these cases, and in the interest of judicial economy,

these 13 cases should be consolidated, with one point of contact designated on behalf of all

plaintiffs’ counsel. See Dkt. No. 10 at 5-7. Particularly, common questions of law and fact exist

in each case, and the interests of judicial economy outweigh the potential for delay, confusion, or

prejudice that could occur absent consolidation. Id.; see AT&T Corp. v. United States, 69 Fed.

Cl. 547, 548 (2006) (citations omitted). All 13 cases should be consolidated because proceeding

on each case individually would require the Court to rule on virtually identical motions, would

waste scarce judicial and party resources, would result in prospective plaintiffs receiving

multiple notices for essentially the same case, and would unnecessarily and exponentially

increase attorney fees incurred by plaintiffs for virtually identical, overlapping work by various

counsel. Because the potential for confusion, delay, and prejudice and waste of scarce judicial

and party resources is extremely high if these cases were to proceed individually, these 13 cases

should be consolidated, with one single point of contact provided for the Court and for

defendant.

                                         CONCLUSION

       Accordingly, defendant respectfully provides notice that Jones is directly related to this

case and to the other 11 cases listed above and in our February 13, 2019 notice of directly related

cases and motion to consolidate, and respectfully requests the Court to consolidate the cases and

order one point of contact for the consolidated cases.




                                                 3
        Case 1:19-cv-00059-PEC Document 14 Filed 02/26/19 Page 4 of 5



                                          Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ROBERT E. KIRSCHMAN, JR.
                                          Director

                                          /s/ Reginald T. Blades, Jr.
                                          REGINALD T. BLADES, JR.
                                          Assistant Director

                                          /s/ Erin K. Murdock-Park
                                          ERIN K. MURDOCK-PARK
                                          ANN C. MOTTO
                                          Trial Attorneys
                                          Commercial Litigation Branch
                                          Civil Division
                                          Department of Justice
                                          P.O. Box 480, Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 616-3753
                                          Fax: (202) 514-8624

Dated: February 22, 2019                  Attorneys for Defendant




                                      4
          Case 1:19-cv-00059-PEC Document 14 Filed 02/26/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 22nd day of February, 2019, a copy of the foregoing

“NOTICE OF ADDITIONAL DIRECTLY-RELATED CASE AND MOTION TO

CONSOLIDATE” was filed electronically. This filing was served electronically to all parties by

virtue of the court’s electronic filing system.


                                    /s/ Erin K. Murdock-Park
                                   ERIN K. MURDOCK-PARK




                                                  5
